Citation Nr: 0515645	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  98-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision.  

The Board remanded this case for additional development of 
the record in January 2001.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty in the Republic of 
Vietnam.  

2.  No event reported to be a stressor that happened during 
service can be independently verified based on the evidence 
of record due to the failure on the veteran's part to respond 
to a request for information in support of his claim.  

3.  A diagnosis to PTSD due to any stressor during the 
veteran's period of active service is not sustainable.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by his active service. 38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the claim, the RO issued PTSD letters dated 
in September 1993 and July 1996 requesting stressor 
statements and other information in order to develop his 
claim.  

The Board also notes that the RO issued VCAA letters dated in 
September 2002 and April 2004 that informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

Also, in the February 2005 Supplemental Statement of the Case 
(SSOC), the veteran was provided the regulations pertaining 
to VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159, as well as the regulations regarding PTSD 
claims under 38 C.F.R. § 3.304(f).  

The Board previously remanded the veteran's case in March 
2003 for further development of his claimed stressors.  

In response to the Board's January 2001 remand, the RO issued 
a third letter dated in February 2001 requesting the veteran 
to provide further information regarding his PTSD in order to 
verify the veteran's claimed stressors.  

While the veteran's former representative provided statements 
in June 1996 and December 2000 that described the veteran's 
stressors in general terms, the veteran failed to respond to 
request for information about specific incidents or events 
necessary to verify their occurrence.  

In this regard, the Board notes that the duty to assist is 
not a one-way street, and the veteran must cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

The RO followed up this request with June 2004 letters of 
inquiry to the United States Marine Corps Historical Center 
and the Commandant of the Marine Corps Headquarters.  In June 
2004, the RO received responses from resource agencies 
regarding the veteran's claimed stressors to include unit 
diaries and command chronologies.  However, the Board notes 
that specific information to facilitate the required process 
of independent verification of the claimed stressor events 
was not provided by the veteran.  

As such, VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining. Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in February 1997 and October 2002.  The veteran was 
scheduled to appear for a hearing in August 1999, but later 
failed to report.  The claims file contains the veteran's 
service medical and personnel records.  As such, the Board 
finds that there are no outstanding records requiring further 
development of the claim.  

The Board also notes that the veteran's previously appointed 
representative, Vietnam Veterans of America, withdrew its 
power of attorney in a March 2005 statement in support of 
claim.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Hence, there is no further action to be undertaken to comply 
with the provisions of VCAA and the implementing regulations.  
See Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  


Service connection for PTSD

The issue before the Board involves a claim of service 
connection for PTSD.  

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).  

A careful review of the claims file shows that it includes 
diagnoses of PTSD.  However, the claim has been denied by the 
RO because evidence of record is not sufficient to 
independently verify the claimed in-service stressors based 
on the information provided by the veteran.  

On clinical psychiatric evaluation at enlistment in November 
1967, the veteran was found to be "normal."  No separation 
documents were available for review.  

A careful review of the service personnel records also show 
that he was unavailable for duty during the periods from in 
May 1968, April 1969 and February 1970.  

The veteran is shown to have arrived at Danang Air Force Base 
in June 1969 and departed from that location in November 
1969.  During this period, the veteran was assigned to serve 
with the Headquarters and Maintenance Squadron (H&SMS) 17, 
Marine Wing Service Group (MWSG) 17, 1st Marine Wing (MAW), 
Danang Air Force Base.  Later, the veteran was assigned to 
H&MS-36 MAG-36 1st MAW.  He was found to be qualified and 
authorized to wear the Vietnam Service Medal with one star.    

The Board notes its review of VA and private hospitalization 
reports dated from 1989 to 2003 that reflect detoxification 
treatment, group therapy, and treatment of right ankle 
fracture, hypertension, GERD, hepatitis C and abdominal 
hernia.  

During this period, the veteran was noted to have had service 
in the Republic of Vietnam and was diagnosed with dysthymic 
or cyclothymic disorder in August 1989.  

In a September 1993 VA hospitalization report, the veteran 
identified PTSD symptoms exacerbated by alcohol and substance 
abuse symptoms.  

In a November 1994 VA hospitalization report, the veteran was 
noted to have no apparent psychiatric history.  The examiner 
questioned PTSD.  The veteran's assigned GAF scores ranged 
from 50 to 58.  

In August 1996, the veteran was referred to the Vet Center 
from the VA program for homeless veterans.  His past history 
of substance abuse to drown out PTSD symptoms was noted to be 
in remission.  During his 10 sessions at the Vet Center, the 
veteran reported symptoms of PTSD that included intrusive 
thoughts about Vietnam, sleep disturbance, avoidance of 
reminders of Vietnam, intense sorrow and sadness about the 
senseless killing of women and children by use of air 
strikes, survivor guilt, impaired memory and depression.  

Reportedly, in the Republic of Vietnam, the veteran worked as 
a payroll clerk assigned to Danang Air Force Base.  During 
his 6 months in Danang, he reported frequent rocket attacks.  
He stated that Danang was used as a staging area for medical 
evacuations of casualties and coffins of those killed in 
action, which disturbed him to view.  

As part of his job duties, the veteran was to accompany armed 
personnel in trucks mounted with weaponry to deliver strong 
boxes of money to outlying bases and camps.  He and other 
Marines from his HQ Company were ordered to patrol areas in 
order to deter the placement of mines and traps.  He was also 
required to check the perimeter for signs of enemy outposts.  

While on patrol, the veteran reported experiencing two 
traumatic events.  One in which the veteran accidentally gave 
away the position of his patrol that resulted in the death of 
two Marines.  The second, in which the veteran was involved 
in a firefight that required the calling in of an air strike 
in which a three Marines were wounded and small child was 
killed in order to spare her after being burned by napalm.  

On mental status examination, the veteran was found to be 
coherent, nondelusional without flight of ideas of ideas of 
reference.  The veteran was tearful when discussing his 
combat stressors.  The veteran had normal speech normal, good 
eye contact and depressed mood.  

The veteran was noted to be oriented to person, time, and 
place, but the examiner reported gaps in the veteran's 
memory, particularly details of his Vietnam experience.  The 
examiner's diagnosis was that of PTSD with a Global 
Assessment of Functioning (GAF) score of 50 and past GAF of 
40.  

In February 1997, the veteran under a VA PTSD examination.  
The veteran stated that he had had over 150 jobs in retail 
sales, building trades, automotive parts, farm work and horse 
care.  The veteran was last employed as a construction worker 
in October 1996 and had worked for 16 months but did not get 
along with his supervisor.  The veteran reported being 
married and divorced twice with no children.  

During his active duty service, the veteran served as a 
payroll and office clerk.  He participated in combat patrols, 
perimeter patrols and search and destroy missions, mainly in 
DaNang and Phu Bai.  He reported being ambushed about four 
times and witnessed soldiers being killed and Vietnamese 
children and civilians being burned by napalm attacks.  He 
felt too traumatized by these experiences to offer more facts 
about his service in Vietnam.  

The veteran's complaints included those of sleep disturbance, 
crying spells, nightmares, concentration difficulty, 
substance abuse, hypervigilance, exaggerated startle 
response, avoidance of social interaction, flashbacks, 
survivor guilt and a history of suicidal ideation.  

The veteran had a long history of hospitalizations for 
detoxification and has had grand mal seizures and delirium 
tremens.  At the time of the examination, the veteran was 
noted to be homeless, having no place of his own.  The 
veteran was diagnosed with PTSD by the Vet Center.  

On mental status examination, the veteran was noted to be 
well groomed with a heavy beard.  Motor and psychomotor 
retardation was observed.  The veteran was noted to be a poor 
historian with strong psychogenic amnesia.  

The examiner reported that the veteran was so traumatized 
that he could not provide the needed history.  His sensorium 
was noted to be clear with satisfactory recent and remote 
memory.  Attention and concentration span were noted to be 
poor due to deep-seated trauma.  Insight was superficial and 
judgment was compromised.  

The examiner's diagnosis was that of PTSD, chronic, delayed, 
and severe with depressive features and history of suicide 
attempts.  The veteran's alcohol and substance abuse 
secondary to PTSD were noted to be in remission.  

In a VA psychiatry notes dated from May 2002 to January 2003, 
the veteran was noted to have PTSD symptoms that ranged from 
stable to depressive symptoms with anhedonia, poor 
concentration and sleep disturbance.  

In a March 2002 VA psychology note, the veteran was found to 
be negative for direct combat MOS and mixed for psychological 
testing.  The psychologist reported that the veteran's 
stressors were self-reported only without supporting military 
records or medals.  

The psychologist further noted that, though the veteran 
reported having PTSD, additional documentation was needed to 
confirm combat exposure in view of his company clerk military 
occupation and lack of supporting awards to establish 
exposure to stressors.  

In May 2002, the veteran was noted to have been sober since 
August 2001.  His assigned GAF score ranged from 35 to 42.  
In January 2003, the veteran's mood was euthymic and affect 
was constricted.  The veteran's sensorium was clear and 
memory appeared to be intact.  

After extensive development of the veteran's PTSD claim, the 
Board finds that service connection for PTSD is not 
warranted.  Based on a review of the veteran's statements in 
light of the evidence of record, the Board finds that his 
assertions of witnessing the deaths of Marines and civilians 
cannot be verified by independent evidence.  

This finding is based on a June 2004 response from the 
Department of the Navy, Marine Corps Historical Center to the 
RO's stressor verification inquiry that same month.  As 
noted, the veteran's service personnel records confirm that 
the veteran served with the H&MS-17, 1st MAW in Danang Air 
Force Base from June 1969 to October 1969.  

However, none of the information provided by the Marine Corps 
Historical Center served to verify any of the veteran's 
claimed stressors or movements of his particular unit.  

While it was noted that all US installations in Vietnam were 
within enemy rocket range and most were within mortar range 
and that it was uncommon for a veteran to have served in 
Vietnam without having been rocketed or mortared during the 
time he served there.  These statements do not specifically 
verify any of the veteran's claimed stressor events, and as 
such, are not considered credible supporting evidence.  

Also, it was noted that available records from Vietnam often 
did not contain information involving civilians who were 
accidentally killed in combat unless reported.  

A CD-ROM was received from the Marine Corps History and 
Museums Division that reflects command chronologies that did 
not include the veteran's unit.  However, the Board notes 
that, in the absence of specific information pertaining to 
the veteran's claimed stressors, information from this source 
would not serve to verify any specific incident or event.  

The Board acknowledges that additional verifying evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

As noted previously, the veteran was properly advised as to 
what evidence was necessary to establish a claim.  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.  

The veteran has submitted no information that is not 
duplicative of information that the RO has previously 
considered in requesting verification of the claimed 
stressors.  Therefore, it would appear that no useful purpose 
would be served by further delaying appellate review for any 
additional records searches.  

This is particularly true in this case given the efforts of 
VA to assist the veteran and in light of his failure to 
cooperate in the past.  

After reviewing the claims file, the Board must conclude that 
the record does not provide evidence corroborating the 
veteran's claimed stressors.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993). While there are diagnoses of PTSD in the present 
case, applicable law provides that a diagnosis of PTSD must 
be based on a verified stressor.  

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

In sum, as the evidentiary record currently does not provide 
a basis on which the claimed stressors can be independently 
verified, there can be no finding that service connection for 
PTSD is warranted.  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


